Exhibit 10.1

EXECUTION COPY

$200,000,000

LAWSON SOFTWARE, INC.

2.50% Senior Convertible Notes due 2012

PURCHASE AGREEMENT

April 17, 2007

LEHMAN BROTHERS INC.

CITIGROUP GLOBAL MARKETS INC.

c/o Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Lawson Software, Inc., a Delaware corporation (the “Company”), proposes, upon
the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$200,000,000 in aggregate principal amount of its 2.50% Senior Convertible Notes
due 2012 (the “Firm Securities”).  The Firm Securities will (i) have terms and
provisions that are summarized in the Pricing Disclosure Package (as defined
below) and Offering Memorandum (as defined below) and (ii) are to be issued
pursuant to an Indenture (the “Indenture”) to be entered into between the
Company and The Bank of New York, as trustee (the “Trustee”).  The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$40,000,000 principal amount of its 2.50% Senior Convertible Notes due 2012 (the
“Option Securities”) if and to the extent that Lehman Brothers Inc., as
representative of the Initial Purchasers (the “Representative”), shall have
determined to exercise, on behalf of the Initial Purchasers, the right to
purchase such 2.50% Senior Convertible Notes due 2012 granted to the Initial
Purchasers in Section 3(a) hereof.  The Firm Securities and the Option
Securities are hereinafter collectively referred to as the “Securities.”  The
Securities will be convertible into cash and shares of the common stock, par
value $0.01 per share (the “Common Stock”), of the Company (the shares of Common
Stock into which the Securities are convertible, the “Conversion Shares”).  In
connection with the offering of the Securities, the Company will enter into a
convertible note hedge transaction and a warrant transaction with Lehman
Brothers OTC Derivatives Inc. pursuant to confirmations, each to be dated the
date hereof, to the form of the 1992 ISDA Master Agreement (collectively, the
“Hedging Agreements”).  This is to confirm the agreement concerning the purchase
of the Securities from the Company by the Initial Purchasers.

1.             Purchase and Resale of the Securities.  The Securities will be
offered and sold to the Initial Purchasers without registration under the United
States Securities Act of 1933, as


--------------------------------------------------------------------------------


amended (the “Securities Act”), in reliance on an exemption therefrom.  The
Company has prepared a preliminary offering memorandum, dated April 16, 2007
(the “Preliminary Offering Memorandum”), a pricing term sheet substantially in
the form attached hereto as Schedule II (the “Pricing Term Sheet”) setting forth
the material terms of the Securities omitted from the Preliminary Offering
Memorandum and an offering memorandum, dated April 17, 2007 (the “Offering
Memorandum”), setting forth information regarding the Company and the
Securities. The Preliminary Offering Memorandum, as supplemented and amended as
of the Applicable Time (as defined below), together with the Pricing Term Sheet
and any of the documents listed or information presented on Schedule III hereto
are collectively referred to as the “Pricing Disclosure Package.” The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers. “Applicable Time” means 5:00 p.m. (New York City time) on the date
of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
documents filed by the Company with the United States Securities and Exchange
Commission (the “Commission”) under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), that are incorporated or deemed to be
incorporated by reference therein.  All documents filed under the Exchange Act
and deemed to be included in the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports.”  The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder.

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Securities (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel deem necessary):

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND ANY STATE SECURITIES LAWS. EACH PURCHASER OF THE SECURITY EVIDENCED
HEREBY IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED
INSTITUTIONAL

2


--------------------------------------------------------------------------------


BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT),  (2) AGREES THAT IT
WILL NOT PRIOR TO THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY
PREDECESSOR OF THIS SECURITY) AND THE LAST SUBSEQUENT ISSUANCE OF A NOTE OF THE
SAME SERIES (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF TRANSFER, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A OR (D)  PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3)
AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY,
THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (2)(D) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Securities purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons (the “Eligible Purchasers”) whom you reasonably
believe to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”).  You have advised the Company that you will offer the
Securities to Eligible Purchasers initially at a price equal to 100% of the
principal amount thereof plus accrued interest, if any.  Such price may be
changed by the Initial Purchasers at any time without notice.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the registration rights set forth in
the registration rights agreement (the “Registration Rights Agreement”) to be
entered into between the Company and the Initial Purchasers to be dated April
23, 2007, pursuant to which the Company will agree, among other things, to file
with the Commission under the circumstances set forth therein, a shelf
registration statement under the Securities Act (the “Resale Registration
Statement”) relating to resales by holders of the Securities and the Conversion
Shares.

3


--------------------------------------------------------------------------------


2.             Representations, Warranties and Agreements of the Company.  The
Company represents, warrants and agrees as follows:

(a)           When the Securities are issued and delivered pursuant to this
Agreement, the Securities will not be of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as securities of the Company that are
listed on a United States national securities exchange or that are quoted in a
United States automated inter-dealer quotation system.

(b)           Neither the Company nor any subsidiary is, and after giving effect
to the offer and sale of the Securities and the application of the proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum will be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations of the Commission thereunder.

(c)           Assuming that your representations and warranties in Section 3(b)
are true and you comply with the agreements set forth herein, the purchase and
resale of the Securities pursuant hereto (including pursuant to the Exempt
Resales), and the conversion of the Securities into cash and Conversion Shares,
if any, in each case in the manner contemplated by this Agreement, the
Indenture, the Offering Memorandum and the Pricing Disclosure Package, are
exempt from the registration requirements of the Securities Act.  No form of
general solicitation or general advertising within the meaning of Regulation D
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company or any of its representatives (other than you, as to whom the
Company makes no representation) in connection with the offer and sale of the
Securities.

(d)           Each of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.

(e)           The Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum have been prepared by the Company for use by
the Initial Purchasers in connection with the Exempt Resales.  No order or
decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company is
threatened.

(f)            The Pricing Disclosure Package did not as of the Applicable Time
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written

4


--------------------------------------------------------------------------------


information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

(g)           The Offering Memorandum will not, as of its date and as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading; provided
that no representation or warranty is made as to information contained in or
omitted from the Offering Memorandum in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

(h)           The Company has not made any offer to sell or solicitation of an
offer to buy the Securities that would constitute a “free writing prospectus”
(if the offering of the Securities was made pursuant to a registered offering
under the Securities Act), as defined in Rule 405 under the Securities Act (a
“Free Writing Offering Document”) without the prior consent of the
Representative; any such Free Writing Offering Document the use of which has
been previously consented to by the Representative is set forth substantially in
form and substance as attached hereto on Schedule III.

(i)            The Exchange Act Reports did not, when filed with the Commission,
contain an untrue statement of material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(j)            The statistical and market-related data included under the
captions “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and “Business” in the Pricing Disclosure Package that are
included in the Pricing Disclosure Package are based on or derived from sources
that the Company believes to be reliable and accurate in all material respects.

(k)           Each of the Company and its subsidiaries has been duly organized
and is validly existing and in good standing as a corporation or other business
entity under the laws of its jurisdiction of organization and is duly qualified
to do business and in good standing as a foreign corporation or other business
entity in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing would not, in the aggregate, reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company and its subsidiaries taken as a whole or a material
adverse effect on the performance by the Company of this Agreement, the
Indenture, the Securities, the Registration Rights Agreement or the Hedging
Agreements (the “Transaction Agreements”) or the consummation of any of the
transactions contemplated hereby or thereby (a “Material Adverse Effect”); each
of the Company and its subsidiaries has all power and authority necessary to own
or hold its properties and to conduct the businesses in which it is engaged. 
None of the subsidiaries of the Company (other than Lawson Software Americas,
Inc. (“LSA”) and Lawson International AB (formerly Intentia International AB)

5


--------------------------------------------------------------------------------


(“Lawson International” and, together with LSA, the “Significant Subsidiaries”))
is a “significant subsidiary” (as defined in Rule 405 under the Securities Act).

(l)            The Company has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable; and except as disclosed in
the Pricing Disclosure Package and the Offering Memorandum, all of the issued
shares of capital stock of each significant subsidiary of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(m)          The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Indenture.  The Indenture
has been duly and validly authorized by the Company, and upon its execution and
delivery and, assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law); no qualification of the
Indenture under the Trust Indenture Act of 1939 (the “1939 Act”) is required in
connection with the offer and sale of the Securities contemplated hereby or in
connection with the Exempt Resales.  The Indenture will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

(n)           The Company has all requisite corporate power and authority to
execute, issue, sell and perform its obligations under the Securities.  The
Securities have been duly authorized by the Company and, when duly executed by
the Company in accordance with the terms of the Indenture, assuming due
authentication of the Securities by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  The Securities will conform
in all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

(o)           The Company has all the requisite corporate power and authority to
issue and deliver the cash and Conversion Shares, if any, issuable upon
conversion of the Securities.  The Conversion Shares have been duly and validly
authorized by the Company and, and when issued upon conversion of the Securities
in accordance with the terms of the Securities, will be validly issued, fully
paid and non-assessable, and the issuance of the Conversion Shares will not be
subject to any preemptive or similar rights.  The Conversion Shares will conform
in all

6


--------------------------------------------------------------------------------


material respects to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.

(p)           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under the Registration Rights
Agreement.  The Registration Rights Agreement has been duly authorized by the
Company and, when executed and delivered by the Company in accordance with the
terms hereof and thereof, will be validly executed and delivered and (assuming
the due authorization, execution and delivery thereof by you) will be the
legally valid and binding obligation of the Company in accordance with the terms
thereof, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and, as to
rights of indemnification and contribution, by principles of public policy.  The
Registration Rights Agreement will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(q)           The Company has all requisite corporate power to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
and validly authorized, executed and delivered by the Company.

(r)            The Company has all requisite corporate power to execute, deliver
and perform its obligations under each of the Hedging Agreements.  Each of the
Hedging Agreements has been duly and validly authorized, executed and delivered
by the Company.

(s)           The issue and sale of the Securities, the issuance and delivery of
any Conversion Shares, the execution, delivery and performance by the Company of
each Transaction Agreement, the application of the proceeds from the sale of the
Securities as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, impose any
lien, charge or encumbrance upon any property or assets of the Company or its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational document of
the Company or any of its subsidiaries or (iii) result in any violation of any
statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets, except, with respect to
clauses (i) and (iii), conflicts or violations that would not reasonably be
expected to have a Material Adverse Effect.

(t)            No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries is required for
the issue and sale of the Securities, the issuance and delivery of any
Conversion Shares, the execution, delivery and performance by the

7


--------------------------------------------------------------------------------


Company of each Transaction Agreement, the application of the proceeds from the
sale of the Securities as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum and the consummation of
the transactions contemplated hereby and thereby, except for the filing of a
registration statement by the Company with the Commission pursuant to the
Securities Act as required by the Registration Rights Agreement and such
consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers.

(u)           Except as identified in the Pricing Disclosure Package and the
Offering Memorandum, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company (other than the Registration Rights Agreement)
owned or to be owned by such person or to require the Company to include such
securities in the securities registered pursuant to the Registration Rights
Agreement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Securities Act.

(v)           There are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or the Initial Purchasers for a brokerage commission, finder’s fee or other like
payment in connection with the offering of the Securities, except as
contemplated in this Agreement.

(w)          Neither the Company nor any other person acting on behalf of the
Company has sold or issued any securities that would be integrated with the
offering of the Securities contemplated by this Agreement pursuant to the
Securities Act, the rules and regulations thereunder or the interpretations
thereof by the Commission. The Company will take reasonable precautions designed
to insure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Securities Act), of any
Securities or any substantially similar security issued by the Company, within
six months subsequent to the date on which the distribution of the Securities
has been completed (as notified to the Company by the Initial Purchasers), is
made under restrictions and other circumstances reasonably designed not to
affect the status of the offer and sale of the Securities in the United States
and to U.S. persons contemplated by this Agreement as transactions exempt from
the registration provisions of the Securities Act, including any sales pursuant
to Rule 144A under the Securities Act.

(x)            Except as described in the each of the Pricing Disclosure Package
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
sustained, since the date of the latest audited financial statements included in
the Pricing Disclosure Package, any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree, and,
since such date, there has not been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any adverse change, or any
development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company

8


--------------------------------------------------------------------------------


and its subsidiaries, taken as a whole, in each case except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(y)           The historical financial statements (including the related notes
and supporting schedules) included in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity in all material respects with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.  The other financial information and data included in the
Offering Memorandum are, in all material respects, accurately presented and
prepared on a basis consistent with such financial statements and the books and
records of the Company.

(z)            PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company, whose report appears in the Pricing Disclosure
Package and who have delivered the initial letter referred to in Section 7(g)(i)
hereof, are independent public accountants as required by the Securities Act and
the rules and regulations thereunder; and KPMG Bohlins AB, who have certified
certain financial statements of Intentia International AB (“Intentia”), whose
report appears in the Pricing Disclosure Package and who have delivered the
initial letter referred to in Section 7(g)(ii) hereof, were independent public
accountants with respect to Intentia as required by the Securities Act and the
rules and regulations thereunder at the time such report was rendered.

(aa)         The Company and each of its subsidiaries has good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects, except such as are described in the Pricing Disclosure
Package and the Offering Memorandum and such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries;
and all assets held under lease by the Company or any of its subsidiaries are
held by them under valid, subsisting and enforceable leases, with such
exceptions as do not materially interfere with the use made and proposed to be
made of such assets by the Company or any of its subsidiaries.

(bb)         The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. Except, in each
case, as would not reasonably be expected to have a Material Adverse Effect: 
all policies of insurance of the Company and its subsidiaries are in full force
and effect; the Company and its subsidiaries are in compliance with the terms of
such policies; and neither the Company nor any of its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when

9


--------------------------------------------------------------------------------


such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business.

(cc)         The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or except as
described in the Pricing Disclosure Package and the Offering Memorandum; each of
the Company and its subsidiaries has fulfilled and performed all of its
obligations with respect to the Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of the holder or any such
Permits, except for any of the foregoing that would not reasonably be expected
to have a Material Adverse Effect or except as described in the Pricing
Disclosure Package.

(dd)         The Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses in the manner described in the Pricing Disclosure
Package and the Offering Memorandum, except for any of the foregoing that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
or except as described in the Pricing Disclosure Package and the Offering
Memorandum, and have no reason to believe that the conduct of their respective
businesses will conflict with, and have not received any notice of any claim of
conflict with, any such rights of others.

(ee)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that would,
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
to the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or others.

(ff)           There are no legal or governmental proceedings or contracts or
other documents that would be required to be described in a registration
statement filed under the Securities Act or, in the case of documents, would be
required to be filed as exhibits to a registration statement of the Company
pursuant to Item 601(b)(10) of Regulation S-K that have not been described in
the Pricing Disclosure Package and the Offering Memorandum and, in the case of
documents, filed as exhibits to the Exchange Act Reports.  Neither the Company
nor any of its subsidiaries has knowledge that any other party to any such
contract, agreement or arrangement has any intention not to render full
performance as contemplated by the terms thereof; and that statements made in
the Exchange Act Reports under the captions “Legal Proceedings” and
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, legal or governmental proceedings or contracts
and other documents, constitute

10


--------------------------------------------------------------------------------


accurate summaries of the terms of such statutes, rules and regulations, legal
and governmental proceedings and contracts and other documents in all material
respects.

(gg)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum, no labor disturbance by the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company, is imminent that
would reasonably be expected to have a Material Adverse Effect.

(hh)         (i) Each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”)) would have any liability (each a “Plan”) has been maintained in all
material respects in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii)
with respect to each Plan subject to Title IV of ERISA (a) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (b) no “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and (d)
neither the Company or any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

(ii)           The Company and each of its subsidiaries has filed all federal,
state, local and foreign income and franchise tax returns required to be filed
through the date hereof, subject to permitted extensions, and has paid all taxes
due thereon, and no tax deficiency has been determined adversely to the Company
or any of its subsidiaries, nor does the Company have any knowledge of any tax
deficiencies that would, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(jj)           There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.

(kk)         Since the date as of which information is given in the Pricing
Disclosure Package and except as otherwise described in the Pricing Disclosure
Package and the Offering Memorandum, the Company has not (i) issued or granted
any securities, (ii) incurred any liability or obligation, direct or contingent,
other than liabilities and obligations that were incurred in the ordinary course
of business, (iii) entered into any material transaction not in the ordinary
course of business or (iv) declared or paid any dividend on its capital stock.

11


--------------------------------------------------------------------------------


(ll)           The Company and each of its subsidiaries (i) makes and keeps
accurate books and records and (ii) except as described in the Pricing
Disclosure Package and the Offering Memorandum maintains and has maintained
effective internal control over financial reporting as defined in Rule 13a-5
under the Exchange Act and a system of internal accounting controls sufficient
to provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorization, (B) transactions are
recorded as necessary to permit preparation of its financial statements in
conformity with accounting principles generally accepted in the United States
and to maintain accountability for its assets, (C) access to its assets is
permitted only in accordance with management’s general or specific authorization
and  (D) the reported accountability for its assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

(mm)       Neither the Company nor any of its subsidiaries (i) is in violation
of its charter or by-laws (or similar organizational documents), (ii) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(nn)         Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(oo)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum, (i) there are no proceedings that are pending, or known to
be contemplated, against the Company or any of its subsidiaries under any laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) in which a governmental authority is also a
party, other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (ii) the Company and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would
reasonably be expected to have a material effect on the capital

12


--------------------------------------------------------------------------------


expenditures, earnings or competitive position of the Company and its
subsidiaries, and (iii)  none of the Company and its subsidiaries anticipates
material capital expenditures relating to Environmental Laws.

(pp)         None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities),
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

(qq)         The statements set forth in each of the Pricing Disclosure Package
and the Offering Memorandum under the caption “Description of the Notes,”
insofar as they purport to constitute a summary of the terms of the Indenture,
Securities or the Registration Rights Agreement, and under the captions
“Description of Capital Stock,” “Certain United States Federal Income and Estate
Tax Considerations,” “Convertible Note Hedge and Warrant Transactions,” “Plan of
Distribution” and “Notice to Investors,” insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate in all
material respects.

(rr)           The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that reasonably
can be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities.

(ss)         (i) The Company and each of its subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15 under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the Company
in the reports they file or submit under the Exchange Act (assuming the Company
was required to file or submit such reports under the Exchange Act) is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made; and (iii) except as described in the Pricing Disclosure
Package and the Offering Memorandum such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.

(tt)           Since the date of the most recent balance sheet of the Company
and its consolidated subsidiaries reviewed or audited by PricewaterhouseCoopers
LLP and the audit committee of the board of directors of the Company, (i) the
Company has not been advised of (A) except as described in the Pricing
Disclosure Package and the Offering Memorandum any significant deficiencies in
the design or operation of internal controls that would adversely affect the
ability of the Company or any of its subsidiaries to record, process, summarize
and report financial data, or any material weaknesses in internal controls or
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of its subsidiaries, and (ii) except as described in the Pricing
Disclosure Package and Offering Memorandum since that date, there have been no
significant changes in internal controls or in other factors that would
significantly affect internal

13


--------------------------------------------------------------------------------


controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(uu)         No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in the Pricing Disclosure Package
and the Offering Memorandum.

(vv)         There is and has been no failure on the part of the Company and to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with the provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

(ww)       The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations – Critical Accounting Policies and
Estimates” in the Preliminary Offering Memorandum contained in the Pricing
Disclosure Package accurately and fully describes (A) the accounting policies
that the Company believes are the most important in the portrayal of the
Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments; (B) the judgments
and uncertainties affecting the application of critical accounting policies; and
(C) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.

(xx)          Neither the Company nor any subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, the violation of any of which
would reasonably be expected to have a Material Adverse Affect.

(yy)         The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries, nor, to the knowledge of the Company, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment

14


--------------------------------------------------------------------------------


(zz)          Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

3.             Purchase of the Securities by the Initial Purchasers, Agreements
to Sell, Purchase and Resell.  (a) The Company hereby agrees, on the basis of
the representations, warranties and agreements of the Initial Purchasers
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchasers and, upon the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all the terms and conditions set forth herein, each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97.6% of the principal amount thereof (the “Purchase Price”), the
aggregate principal amount of Securities set forth opposite the name of such
Initial Purchaser in Schedule I hereto.  The Company shall not be obligated to
deliver any of the securities to be delivered hereunder except upon payment for
all of the securities to be purchased as provided herein.  On the basis of the
representations and warranties contained in this Agreement, and subject to its
terms and conditions, the Company agrees to sell to the Initial Purchasers the
Option Securities, and the Initial Purchasers shall have the right to purchase,
severally and not jointly, up to $40,000,000 aggregate principal amount of
Option Securities at the Purchase Price.  The Representative may exercise this
right on behalf of the Initial Purchasers in whole or from time to time in part
by giving written notice not later than 30 days after the date of this
Agreement.  Any exercise notice shall specify the principal amount of Option
Securities to be purchased by the Initial Purchasers and the date on which such
Option Securities are to be purchased.  Each purchase date must be at least one
business day after the written notice is given and may not be earlier than the
closing date for the Firm Securities nor later than ten business days after the
date of such notice.  On an Option Closing Date (as defined below), each Initial
Purchaser agrees, severally and not jointly, to purchase the principal amount of
Option Securities (subject to such adjustments to eliminate fractional
Securities as you may determine) that bears the same proportion to the total
principal amount of Option Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.

(b)           Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Company that it will offer the Securities for
sale upon the terms and conditions set forth in this Agreement and in the
Pricing Disclosure Package.  Each of the Initial Purchasers, severally and not
jointly, hereby represents and warrants to, and agrees with, the Company, on the
basis of the representations, warranties and agreements of the Company, that
such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business

15


--------------------------------------------------------------------------------


matters as are necessary in order to evaluate the merits and risks of an
investment in the Securities; (ii) is purchasing the Securities pursuant to a
private sale exempt from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Securities
only from, and will offer to sell the Securities only to, the Eligible
Purchasers in accordance with this Agreement and on the terms contemplated by
the Pricing Disclosure Package; and (iv) will not offer or sell the Securities,
nor has it offered or sold the Securities by, or otherwise engaged in, any form
of general solicitation or general advertising (within the meaning of Regulation
D, including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising).

(c)           Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Company that such Initial Purchaser has not and,
prior to the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Securities, will not, use, authorize use of, refer to or
distribute any material in connection with the offering and sale of the
Securities other than (i) the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum, (ii) any written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under the Act)
that was not included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule III hereto, (iii) the Free Writing Offering Documents listed on
Schedule III hereto, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(b), 7(c), 7(d), 7(e) and 7(f) hereof, counsel to the Company and counsel to
the Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

4.             Delivery of the Securities and Payment Therefor.  Delivery to the
Initial Purchasers of and payment for the Firm Securities shall be made at the
office of Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, New
York, at 9:00 A.M., New York City time, on April 23, 2007 (the “Firm Closing
Date”).  The place of closing for the Securities and the Firm Closing Date may
be varied by agreement between the Initial Purchasers and the Company.

Payment for any Option Securities shall be made to the Company against delivery
of such Option Securities for the respective accounts of the several Initial
Purchasers at 9:00 A.M., New York City time, on the date specified in the
corresponding notice described in Section 3(a) or at such other time on the same
or on such other date, as may be varied by agreement between the Initial
Purchasers and the Company.  The date for delivery of and payment for the Option
Securities is herein referred to as an “Option Closing Date,” which may

16


--------------------------------------------------------------------------------


be the Firm Closing Date (the Firm Closing Date and each Option Closing Date, if
any, being referred to as a “Closing Date”).

The Securities will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the applicable
Securities to the account of the Initial Purchasers at DTC.  The Securities will
be evidenced by one or more global securities in definitive form (the “Global
Securities”) or by additional definitive securities, and will be registered, in
the case of the Global Securities, in the name of Cede & Co. as nominee of DTC,
and in the other cases, in such names and in such denominations as the Initial
Purchasers shall request prior to 9:30 A.M., New York City time, on the second
business day preceding the applicable Closing Date.  The Securities to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 9:30
A.M., New York City time, on the business day next preceding the applicable
Closing Date.

5.             Agreements of the Company.  The Company agrees with each of the
Initial Purchasers as follows:

(a)           The Company will furnish to the Initial Purchasers, without
charge, within one business day of the date of the Offering Memorandum, such
number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

(b)           The Company will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised, except for such documents are required
to be filed under the Exchange Act.

(c)           The Company consents to the use of the Pricing Disclosure Package
and the Offering Memorandum in accordance with the securities or Blue Sky laws
of the jurisdictions in which the Securities are offered by the Initial
Purchasers and by all dealers to whom Securities may be sold, in connection with
the offering and sale of the Securities.

(d)           If, at any time prior to completion of the distribution of the
Securities by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or in the opinion
of counsel for the Initial Purchasers, should be set forth in the Pricing
Disclosure Package or the Offering Memorandum so that the Pricing Disclosure
Package or the Offering Memorandum, as then amended or supplemented, does not
include any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Offering Memorandum
in order to comply with any law, the Company will forthwith prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchasers a reasonable number of copies thereof.

17


--------------------------------------------------------------------------------


(e)           The Company will not make any offer to sell or solicitation of an
offer to buy the Securities that would constitute a Free Writing Offering
Document without the prior consent of the Representative, which consent shall
not be unreasonably withheld or delayed; if at any time following issuance of a
Free Writing Offering Document any event occurred or occurs as a result of which
such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or, when taken together with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

(f)            Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Securities for offering and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Securities; provided that
in connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

(g)           For a period commencing on the date hereof and ending on the 90th
day after the date of the Offering Memorandum, the Company agrees not to,
directly or indirectly, (1) offer for sale, sell, pledge or otherwise dispose of
(or enter into any transaction or device that is designed to, or would be
expected to, result in the disposition by any person at any time in the future
of) any Common Stock, securities of the Company that are substantially similar
to the Securities or securities convertible into or exchangeable for or that
represent the right to receive Common Stock, or sell or grant options, rights or
warrants with respect to the Common Stock or securities convertible into or
exchangeable for the Common Stock, (2) enter into any swap or other derivatives
transaction or arrangement that transfers to another, in whole or in part, any
of the economic benefits or risks of ownership of the Common Stock, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or other securities, in cash or otherwise, (3) file or
cause to be filed a registration statement, including any amendments, with
respect to the registration of Common Stock or securities convertible,
exercisable or exchangeable into shares of Common Stock or (4) publicly announce
the intention to do any of the foregoing, in each case without the prior written
consent of the Representative, on behalf of the Initial Purchasers; provided,
however, that the foregoing shall not apply to (A) the issuance and sale of the
Securities under this Agreement or the issuance of the Conversion Shares, (B)
the filing of registration statements in respect of the Securities and the
Conversion Shares pursuant to the Registration Rights Agreement, (C) the grant
of options or other equity-based awards for Common Stock pursuant to employee
benefit plans existing on the date of this Agreement, (D) the issuance by us of
shares of Common Stock upon the exercise of an option or warrant or the
conversion of a security outstanding on the date of this Agreement or issued in

18


--------------------------------------------------------------------------------


accordance with clause (C), (E) the entry into the transactions contemplated by
the Hedging Agreements and (F) the filing of a registration statement pursuant
to the Registration Rights Agreement.  The Company will cause each officer and
director of the Company set forth on Schedule IV hereto to furnish to the
Initial Purchasers, prior to the Firm Closing Date, a letter or letters,
substantially in the form of Exhibit A hereto.

(h)           The Company will furnish to the holders of the Securities as soon
as practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), will make available to its
securityholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that so long as
the Company files periodic reports pursuant to Section 13 or 15(d) of the
Exchange Act for the foregoing periods, the Company shall be deemed to comply
with this Section 5(h).

(i)            So long as any of the Securities or the Conversion Shares are
outstanding and to the extent such information is not filed with the Commission
via EDGAR, the Company will furnish to the Initial Purchasers (i) as soon as
available, a copy of each report of the Company mailed to stockholders generally
or filed with any stock exchange or regulatory body and (ii) from time to time
such other information concerning the Company as the Initial Purchasers may
reasonably request.

(j)            The Company will apply the net proceeds from the sale of the
Securities to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

(k)           The Company and its affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
would be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities.

(l)            The Company will use its best efforts to permit the Securities to
be designated as Private Offerings, Resales and Trading through Automated
Linkages (PORTAL) MarketSM (the “PORTAL MarketSM”) securities in accordance with
the rules and regulations adopted by the National Association of Securities
Dealers, Inc. relating to trading in the PORTAL MarketSM and to permit the
Securities to be eligible for clearance and settlement through DTC.

(m)          The Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.

(n)           The Company agrees not to sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be

19


--------------------------------------------------------------------------------


integrated with the sale of the Securities in a manner that would require the
registration under the Securities Act of the sale to the Initial Purchasers or
the Eligible Purchasers of the Securities.

(o)           For so long as any of the Securities are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company shall
provide to any holder of the Securities or to any prospective purchaser of the
Securities designated by any holder, upon request of such holder or prospective
purchaser, information required to be provided by Rule 144A(d)(4) under the
Securities Act if, at the time of such request, the Company is not subject to
the reporting requirements under Section 13 or 15(d) of the Exchange Act.

(p)           Except following the filing of the Resale Registration Statement,
the Company will not use any form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) in connection with the offer and sale of
the Securities.

(q)           Any information provided by the Company to publishers of publicly
available databases about the terms of the Securities shall include a statement
that the Securities have not been registered under the Securities Act and are
subject to restrictions under Rule 144A under the Securities Act.

(r)            The Company will reserve and keep available at all times, free of
preemptive rights, the full number of Conversion Shares.

(s)           Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.

(t)            The Company will take such steps as shall be necessary to ensure
that neither the Company nor any of the Company’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act.

6.             Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement becomes effective or is terminated,
the Company agrees, to pay all costs, expenses, fees and taxes incident to and
in connection with: (i) the preparation, printing, filing and distribution of
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum (including, without limitation, financial statements and
exhibits) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Company’s accountants and counsel, but not,
however, legal fees and expenses of the Initial Purchasers’ counsel incurred in
connection therewith); (ii) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of each
Transaction Agreement, all Blue Sky memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection therewith and with the Exempt Resales (but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection with any
of the foregoing other than fees of such counsel plus reasonable disbursements
incurred in connection with the preparation, printing and delivery of such Blue

20


--------------------------------------------------------------------------------


Sky memoranda); (iii) the authorization, issuance, sale and delivery by the
Company of the Securities and any taxes payable in connection therewith; (iv)
the qualification of the Securities for offer and sale under the securities or
Blue Sky laws of the several states (including, without limitation, the
reasonable fees and disbursements of the Initial Purchasers’ counsel relating to
such registration or qualification); (v) the furnishing of such copies of the
Pricing Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (vi) the preparation of certificates for the Securities
(including, without limitation, printing and engraving thereof); (vii) the
application for quotation of the Securities in the PORTAL MarketSM (including
all disbursements and listing fees); (viii) the approval of the Securities by
DTC for “book-entry” transfer (including fees and expenses of counsel); (ix) the
obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture and the Securities; (x) the performance
by the Company of their other obligations under this Agreement; and (xi) all
travel expenses (including expenses related to chartered aircraft) of each
Initial Purchaser and the Company’s officers and employees and any other
expenses of each Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Securities, and expenses
associated with any electronic road show.

7.             Conditions to Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company contained herein, to the performance by the Company of
its obligations hereunder, and to each of the following additional terms and
conditions:

(a)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of each Transaction Agreement, the Securities,
the Conversion Shares, the Pricing Disclosure Package and the Offering
Memorandum, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchasers, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(b)           Simpson Thacher & Bartlett LLP shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company, addressed to the
Initial Purchasers and dated the Firm Closing Date, substantially in the form of
Exhibit B hereto.

(c)           Dorsey & Whitney LLP shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company, addressed to the
Initial Purchasers and dated the Firm Closing Date, substantially in the form of
Exhibit C hereto.

(d)           Gernandt & Danielsson Advokatbyrå KB shall have furnished to the
Initial Purchasers its written opinion, as counsel to the Company, addressed to
the Initial Purchasers and dated the Firm Closing Date, substantially in the
form of Exhibit D hereto.

(e)           Bruce McPheeters, General Counsel of the Company, shall have
furnished to the Initial Purchasers his written opinion, as counsel to the
Company, addressed to the Initial Purchasers and dated the Firm Closing Date,
substantially in the form of Exhibit E hereto.

21


--------------------------------------------------------------------------------


(f)            The Initial Purchasers shall have received from Cleary Gottlieb
Steen & Hamilton LLP, counsel for the Initial Purchasers, such opinion or
opinions, dated the Firm Closing Date, with respect to the issuance and sale of
the Securities, the Pricing Disclosure Package, the Offering Memorandum and
other related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
they reasonably request for the purpose of enabling them to pass upon such
matters.

(g)           At the time of execution of this Agreement, (i) the Initial
Purchasers shall have received from PricewaterhouseCoopers LLP a letter, in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (A) confirming that they are independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (B) stating, as
of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (C) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings and (ii) the Initial
Purchasers shall have received from KPMG Bohlins AB a letter, in form and
substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof.

(h)           With respect to the letter of PricewaterhouseCoopers LLP referred
to in the preceding paragraph and delivered to the Initial Purchasers
concurrently with the execution of this Agreement (the “initial letter”), the
Company shall have furnished to the Initial Purchasers a letter (the “bring-down
letter”) of such accountants, addressed to the Initial Purchasers and dated the
Firm Closing Date (i) confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of the Firm Closing
Date (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the date of the Firm Closing Date), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by the initial letter and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

(i)            Except as described in the Pricing Disclosure Package, (i)
neither the Company nor any of its subsidiaries shall have sustained, since the
date of the latest audited financial statements included in the Pricing
Disclosure Package, any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree or (ii) since
such date, there shall not have been any change in the capital stock or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries, taken as a

22


--------------------------------------------------------------------------------


whole, the effect of which, in any such case described in clause (i) or (ii),
is, individually or in the aggregate, in the judgment of the Representative, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities being delivered on the Closing
Date on the terms and in the manner contemplated in the Offering Memorandum.

(j)            The Company shall have furnished or caused to be furnished to the
Initial Purchasers on the Firm Closing Date certificates of officers of the
Company satisfactory to the Initial Purchasers as to such matters as the
Representative may reasonably request, including, without limitation, a
statement that:

(i)            The representations, warranties and agreements of the Company in
Section 2 are true and correct on and as of the Firm Closing Date, and the
Company has complied with all its agreements contained herein and satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Firm Closing Date; and

(ii)           They have carefully examined the Pricing Disclosure Package and
the Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time and as of the Firm Closing Date, and the
Offering Memorandum, as of its date and as of the Firm Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (B)
since the date of the Pricing Disclosure Package and the Offering Memorandum, no
event has occurred which should have been set forth in a supplement or amendment
to the Pricing Disclosure Package of the Offering Memorandum.

(k)           The Securities shall have been designated for trading on the
PORTAL MarketSM.

(l)            The Company shall have executed and delivered the Registration
Rights Agreement, and the Initial Purchasers shall have received an original
copy thereof, duly executed by the Company.

(m)          The Company and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Company and the Trustee.

(n)           The Company shall have executed and delivered each of the Hedging
Agreements, and the Initial Purchasers shall have received original copies
thereof, duly executed by the Company.

(o)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq Stock Market or the
American Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on

23


--------------------------------------------------------------------------------


any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities,
(iii) the United States shall have become engaged in hostilities, there shall
have been an escalation in hostilities involving the United States or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such), as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offering or delivery of the
Securities being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Memorandum or that, in the judgment of the
Representative, would materially and adversely affect the financial markets or
the markets for the Securities and other debt securities.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

The several obligations of the Initial Purchasers to purchase Option Securities
hereunder are subject to the delivery to the Representative on the applicable
Option Closing Date of such documents as the Representative may reasonably
request with respect to the good standing of the Company, the due authorization
and issuance of the Option Securities to be sold on such Option Closing Date and
other matters related to the issuance of such Option Securities.

8.                                       Indemnification and Contribution.

(a)           The Company hereby agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of the Securities), to which that Initial
Purchaser, director, officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, (B) in any Blue Sky application or other document prepared
or executed by the Company (or based upon any written information furnished by
the Company) specifically for the purpose of qualifying any or all of the
Securities under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), or (ii) the omission or alleged omission to state in any Free
Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky

24


--------------------------------------------------------------------------------


Application or in any Marketing Materials, any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall reimburse each Initial Purchaser and
each such director, officer, employee or controlling person promptly upon demand
for any legal or other expenses reasonably incurred by that Initial Purchaser,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package or Offering
Memorandum, or in any such amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, in reliance upon and in conformity
with written information concerning such Initial Purchaser furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e).  The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have to any Initial
Purchaser or to any director, officer, employee or controlling person of that
Initial Purchaser.

(b)           Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, its officers and employees, each of
its directors, and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company or any such director, officer,
employee or controlling person may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum or in any amendment or supplement thereto, (B) in any Blue
Sky Application, or (C) in any Marketing Materials or (ii) the omission or
alleged omission to state in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or in any amendment or supplement thereto, or in any Blue Sky Application or in
any Marketing Materials any material fact necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through the Representative by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e).  The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company or any such director, officer,
employee or controlling person.

(c)           Promptly after receipt by an indemnified party under this Section
8 of notice of any claim or the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under this Section 8 except to the extent it has been
materially prejudiced by such failure and;

25


--------------------------------------------------------------------------------


provided, further, that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under this Section 8.  If any such claim or action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party.  After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, that the Initial Purchasers shall have the
right to employ counsel to represent jointly the Initial Purchasers and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the Initial Purchasers against the Company under this Section 8, if
(i) the Company and the Initial Purchasers shall have so mutually agreed; (ii)
the Company has failed within a reasonable time to retain counsel reasonably
satisfactory to the Initial Purchasers; (iii) the Initial Purchasers and their
respective directors, officers, employees and controlling persons shall have
reasonably concluded, based on the advice of counsel, that there may be legal
defenses available to them that are different from or in addition to those
available to the Company; or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the Initial Purchasers or their
respective directors, officers, employees or controlling persons, on the one
hand, and the Company, on the other hand, and representation of both sets of
parties by the same counsel would present a conflict due to actual or potential
differing interests between them, and in any such event the fees and expenses of
such separate counsel shall be paid by the Company.  No indemnifying party shall
(i) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld), settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Initial Purchasers, on the
other, from the offering of the Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the

26


--------------------------------------------------------------------------------


relative fault of the Company, on the one hand, and the Initial Purchasers, on
the other, with respect to the statements or omissions that resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations.  The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, with respect
to such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Securities purchased under this Agreement
(before deducting expenses) received by the Company, on the one hand, and the
total underwriting discounts and commissions received by the Initial Purchasers
with respect to the Securities purchased under this Agreement, on the other
hand, bear to the total gross proceeds from the offering of the Securities under
this Agreement as set forth on the cover page of the Offering Memorandum.  The
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, or the Initial
Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 8(d)
shall be deemed to include, for purposes of this Section 8(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale to Eligible Purchasers of the Securities initially purchased by it exceeds
the amount of any damages that such Initial Purchaser has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Initial Purchasers’ obligations to contribute as
provided in this Section 8(d) are several in proportion to their respective
underwriting obligations and not joint.

(e)           The Initial Purchasers severally confirm and the Company
acknowledges and agrees that the statements with respect to the offering of the
Securities by the Initial Purchasers set forth (i) in the last paragraph on the
front cover of the Offering Memorandum regarding delivery of the Securities and
(ii) in the third paragraph under the caption “Plan of Distribution” in the
Pricing Disclosure Package and the Offering Memorandum regarding the offering
price are correct and constitute the only information concerning such Initial
Purchasers furnished in writing to the Company by or on behalf of the Initial
Purchasers specifically for inclusion in the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Offering Memorandum or in any amendment
or supplement thereto.

9.             Defaulting Initial Purchasers.  If on the Firm Closing Date, or
on an Option Closing Date, as the case may be, any Initial Purchaser defaults in
the performance of its obligations under this Agreement, the remaining
non-defaulting Initial Purchasers shall be obligated to purchase the Securities
that the defaulting Initial Purchaser agreed but failed to purchase on the Firm
Closing Date or the Option Closing Date, as the case may be, in the

27


--------------------------------------------------------------------------------


respective proportions that the principal amount of Securities set opposite the
name of each remaining non-defaulting Initial Purchaser in Schedule I hereto
bears to the total principal amount of Securities set opposite the names of all
the remaining non-defaulting Initial Purchasers in Schedule I hereto; provided,
that the remaining non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Securities on the Firm Closing Date or the Option Closing
Date, as the case may be, if the aggregate principal amount of Securities that
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such date exceeds 9.09% of the aggregate principal amount of
Securities to be purchased on the Firm Closing Date, or on the Option Closing
Date, as the case may be, and any remaining non-defaulting Initial Purchasers
shall not be obligated to purchase more than 110% of the aggregate principal
amount of Securities that it agreed to purchase on the Firm Closing Date, or on
the Option Closing Date, as the case may be, pursuant to the terms of Section
3.  If the foregoing maximums are exceeded, the remaining non-defaulting Initial
Purchasers, or those other Initial Purchasers satisfactory to the Initial
Purchasers who so agree, shall have the right, but shall not be obligated, to
purchase, in such proportion as may be agreed upon among them, all the
Securities to be purchased on the Firm Closing Date, or on the Option Closing
Date, as the case may be.

If other Initial Purchasers are obligated or agree to purchase the Securities of
a defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Firm Closing Date or the Option
Closing Date, as the case may be, for up to seven full business days in order to
effect any changes that in the opinion of counsel for the Company or counsel for
the Initial Purchasers may be necessary in the Pricing Disclosure Package, the
Offering Memorandum or in any other document or arrangement.

If the remaining Initial Purchasers or other Initial Purchasers satisfactory to
the Initial Purchasers do not elect to purchase:  (a) the Firm Securities that
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on the Firm Closing Date, this Agreement shall terminate without
liability on the part of any non-defaulting Initial Purchaser or the Company; or
(b) the Option Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on the Option Closing Date, the
non-defaulting Initial Purchasers shall have, the option to either: (i)
terminate their obligation hereunder to purchase the Option Securities to be
sold on such Option Closing Date; or (ii) purchase not less than the principal
amount of Option Securities that such non-defaulting Initial Purchaser would
have been obligated to purchase in the absence of such default.

As used in this Agreement, the term “Initial Purchaser” includes, for all
purposes of this Agreement unless the context requires otherwise, any party not
listed in Schedule I hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

Nothing contained herein shall relieve: (a) a defaulting Initial Purchaser of
any liability it may have to the Company for damages caused by its default; or
(b) the Company of any liability for the payment of expenses to the extent set
forth in Sections 6 and 11.

10.           Termination.  The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to

28


--------------------------------------------------------------------------------


delivery of and payment for the Securities if, prior to that time, any of the
events described in Sections 7(i) or 7(o) shall have occurred or if the Initial
Purchasers shall decline to purchase the Securities for any reason permitted
under this Agreement.

11.           Reimbursement of Initial Purchasers’ Expenses.  If (a) the Company
fails to tender the Securities for delivery to the Initial Purchasers or (b) the
Initial Purchasers shall decline to purchase the Securities for any reason
permitted under this Agreement, the Company shall reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel) incurred by the Initial Purchasers in connection with
this Agreement and the proposed purchase of the Securities, and upon demand the
Company shall pay the full amount thereof to the Initial Purchasers.

12.           Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

(a)           if to any Initial Purchaser, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to Lehman
Brothers Inc., 745 Seventh Avenue, New York, New York 10019, Attention:
Syndicate Registration (Fax: 646-834-8133) with a copy to Cleary Gottlieb Steen
& Hamilton LLP, One Liberty Plaza, New York, New York 10006, Attention: Leslie
N. Silverman, Esq. (Fax: 212-225-3999), and with a copy, in the case of any
notice pursuant to Section 8(c), to the Director of Litigation, Office of the
General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York,
New York 10022 (Fax: 212-520-0421);

(b)           if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Lawson Software, Inc., 380 St.
Peter Street, St. Paul, Minnesota 55102, Attention: Bruce McPheeters, Esq. (Fax:
651-767-4940), with copies to Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, Attention: Roxane F. Reardon, Esq. (Fax:
212-455-2502) and Dorsey & Whitney LLP, 50 South Sixth Street, Suite 1500,
Minneapolis, Minnesota, Attention: Jonathan Abram (Fax: 612-340-8738).

provided, that any notice to an Initial Purchaser pursuant to Section 8(c) shall
be delivered or sent by hand delivery, mail, telex or facsimile transmission to
such Initial Purchaser at its address set forth in its acceptance telex to
Lehman Brothers Inc., which address will be supplied to any other party hereto
by Lehman Brothers Inc. upon request.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof.  The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Lehman Brothers Inc.

13.           Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company,
and their respective successors.  This Agreement and the terms and provisions
hereof are for the sole benefit of only those persons, except that the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of directors,
officers and employees of the Initial Purchasers and each person or persons, if
any, controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the

29


--------------------------------------------------------------------------------


Exchange Act.  Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

14.           Survival.  The respective indemnities, representations, warranties
and agreements of the Company and the Initial Purchasers contained in this
Agreement or made by or on behalf on them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any of them or any person controlling any of them.

15.           Definition of the Terms “Business Day,” “Affiliate” and
“Subsidiary.”  For purposes of this Agreement, (a) “business day” means any day
on which the Nasdaq Stock Market, Inc. is open for trading and (b) “affiliate”
and “subsidiary” have the meanings set forth in Rule 405 under the Securities
Act.

16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of New York.

17.           No Fiduciary Duty.  The Company acknowledges and agrees that in
connection with this offering, or any other services the Initial Purchasers may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company, and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, experts or otherwise, to
the Company, including, without limitation, with respect to the determination of
the purchase price of the Securities, and such relationship between the Company
and the Initial Purchasers is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Initial
Purchasers may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Initial Purchasers and
their respective affiliates may have interests that differ from those of the
Company.  The Company hereby waives any claims that the Company may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Securities.

18.           Research Independence.  The Company acknowledges that the Initial
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold and make statements or investment recommendations
and/or publish research reports with respect to the offering that differ from
the views of their respective investment bankers.  The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Initial Purchasers with respect to any conflict of interest
that may arise from the fact that the views expressed by its independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Company by such Initial Purchasers’
investment banking divisions.  The Company acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and

30


--------------------------------------------------------------------------------


hold long or short positions in debt or equity securities of the companies which
may be the subject of the transactions contemplated by this Agreement.

19.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

20.           Amendments.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

21.           Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

[Signature page follows.]

31


--------------------------------------------------------------------------------


If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

Very truly yours,

 

 

 

LAWSON SOFTWARE, INC.

 

 

 

 

 

By

/s/ Robert A. Schriesheim

 

 

 

Name: Robert A. Schriesheim

 

 

Title:   EVP & CFO

 

 

 

Accepted:

 

 

 

 

 

LEHMAN BROTHERS INC.

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

By LEHMAN BROTHERS INC., as Authorized Representative

 

 

 

 

By

/s/ Michael Katz

 

 

Name: Michael Katz

 

 

Title:   Managing Director

 

 

32


--------------------------------------------------------------------------------